Citation Nr: 0116816	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected history of comminuted fracture of the right 
ankle with severe degenerative joint disease, currently rated 
as 20 percent disabling.

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability. 


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran reportedly had active military service from 
August 1946 to September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on a consolidated appeal from February 2000 and 
August 2000 rating decisions by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The February 2000 rating decision granted service 
connection for right ankle disability and assigned a 20 
percent rating, effective May 28, 1999.  The August 2000 
rating decision denied a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

A notice of disagreement regarding the February 2000 rating 
decision was received in March 2000.  A statement of the case 
was issued and a substantive appeal received that same month.  
A notice of disagreement to the August 2000 rating decision 
was received in September 2000, a statement of the case was 
issued in October 2000, and a substantive appeal was received 
in October 2000.

The Board notes that the February 2000 rating decision also 
granted service connection for asbestosis with decreased lung 
function.  A 30 percent rating was initially assigned for 
that disability and the veteran appealed that rating.  He 
indicated that he felt a 60 percent rating was warranted.  
The RO subsequently increased the rating to 60 percent 
disabling, effective from the date service connection was 
established in May 1999, and advised the veteran that the 
assigned rating constituted a full grant of the benefits 
sought on appeal as to that disability.  The veteran wrote 
the RO in September 2000 that he was fully satisfied with the 
rating for asbestosis.



FINDINGS OF FACT

1.  The veteran's service-connected history of comminuted 
fracture of the right ankle with severe degenerative joint 
disease is productive of pain with clinically documented 
ankylosis at 0 degrees in dorsiflexion.

2.  Service connection has been established for asbestosis 
with decreased lung function, currently rated as 60 percent 
disabling, and for history of comminuted fracture of the 
right ankle with severe degenerative joint disease, rated 
(pursuant to this decision) as 30 percent disabling; the 
veteran's combined disability rating is 70 percent. 

3.  The veteran has reported 1 to 2 years of college with 
additional courses in management; his employment experience 
includes office work. 

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 30 
percent (but no higher) for the veteran's service-connected 
history of comminuted fracture of the right ankle with severe 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
Part 4, including § 4.7 and Code 5270 (2000).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to both issues.  
The record includes a VA examination report, as well as 
private medical records.  A medical opinion addressing 
employability is also of record.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran.  In this regard, a May 2001 Report of Contact (VA 
Form 119) documents a telephone inquiry to the veteran.  He 
indicated at that time that he did not have or know of any 
other sources of evidence.  The Board therefore finds that no 
further action is necessary to assist the veteran with the 
development of evidence.  

Further, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to an increased rating for his service-connected history of 
comminuted fracture of the right ankle with severe 
degenerative joint disease and entitlement to a total rating 
based on individual unemployability.  The discussions in the 
rating decisions, statements of the case, supplemental 
statement of the case, and other communications have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The RO in fact 
informed the veteran of the applicable criteria and the 
evidence of record in a letter dated May 2001, which 
specifically addressed the VCAA.  The Board, therefore, finds 
that the notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

I.  History of Comminuted Fracture of the Right Ankle with
Severe Degenerative Joint Disease.

The first issue involves the veteran's claim that the 
severity of his service-connected history of comminuted 
fracture of the right ankle with severe degenerative joint 
disease warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of a rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected history of comminuted 
fracture of the right ankle with severe degenerative joint 
disease has been rated by the RO under the provisions of 
Diagnostic Codes 5270 and 5271.  The current 20 percent 
rating is the highest available under Code 5271 for 
limitation of motion, and thus no discussion of that Code is 
necessary. 

Under Code 5270, a rating of 20 percent is warranted where 
there is ankylosis of the ankle in plantar flexion, less than 
30 degrees.  Where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees, a 30 percent rating is warranted.  A 40 
percent rating is the maximum evaluation under Code 5270, and 
is warranted where there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination, and 
38 C.F.R. § 4.59 provides for consideration of painful motion 
due to arthritis. 

Clinical records related to the veteran's hospitalization in 
1946-1947 at a U.S. Public Health Service Hospital were 
obtained from the Surgeon General's office, but the copies 
are illegible, as they were printed from microfilm.  A 
private orthopedic evaluation was conducted in February 1980.  
The veteran complained of a dull aching pain in his right 
ankle, which had been present on and off since September 
1946, when he fell and broke the right ankle. 

A compensation and pension examination was conducted by VA in 
December 1999.  The veteran reported breaking his ankle in a 
30 foot fall in 1946.  He stated he had two surgeries at the 
time of the injury, but had none since.  Pain was reportedly 
present from the time of injury, but had progressed over the 
prior year.  The examiner noted marked limitation of motion.  
Dorsiflexion was to 0 degrees, and plantar flexion was to 10 
degrees.  No appreciable inversion or eversion was present.  
Some atrophy of the right calf was noted.  The examiner 
diagnosed a history of right ankle fracture with severe 
degenerative joint disease, and stated that the veteran's 
ankle was essentially ankylosed.

The VA examiner described  the veteran's condition as being 
in essence an ankylosed joint.  It appears that the ankylosis 
in dorsiflexion is at 0 degrees.  This finding warrants a 30 
percent rating under Code 5270.  However, a rating in excess 
of 30 percent is not warranted since there is not ankylosis 
in plantar flexion at more than 40 percent or in dorsiflexion 
at more than 10 percent or with abduction , inversion or 
eversion deformity.  No other Diagnostic Codes for the ankle 
provide for a higher rating.  Further, as the Board has 
viewed the medical evidence as essentially showing ankylosis, 
there is no basis for finding any additional limitation of 
motion due to pain, incoordination, fatigue and weakness 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.

It is correct, as the RO noted, that the ankle does not 
appear to be completely ankylosed, and that there is still 
some slight motion in the joint.  However, where there is a 
question as to which of two ratings shall be applied, the 
higher shall be assigned if the disability picture most 
nearly approximates the criteria for that evaluation.  38 
C.F.R. § 4.7.  Further, where the evidence is in equipoise, 
the veteran shall be given the benefit of all reasonable 
doubts.  38 U.S.C.A. § 5107.  In this case, based on the most 
recent medical evidence, the Board believes that the ankle 
disability can reasonably be rated under ankylosis rating 
criteria so as to allow for in increase to a 30 percent 
rating under Code 5270.  Moreover, the Board further finds 
that a 30 percent rating is warranted during the entire 
period covered by this appeal; that is, from May 28, 1999.  
See Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

II.  Individual Unemployability.

As previously noted, disability evaluations are administered 
under the VA schedule for Rating Disabilities (Schedule) that 
is found in 38 C.F.R. § Part 4 and is designed to compensate 
a veteran for the average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

The veteran presently has two service-connected disabilities; 
namely, asbestosis, rated as 60 percent disabling, and 
history of comminuted fracture of the right ankle with severe 
degenerative joint disease, now rated (pursuant to this 
decision) as 30 percent disabling.  The veteran's combined 
service-connected disability rating is 70 percent.  See 38 
C.F.R. § 4.25.

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC (75-91).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16.  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, 4 Vet. App. 361; 38 C.F.R. § 3.341(a).  If total 
industrial impairment has not been shown, VA is not obligated 
to show that a veteran is capable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 
7 Vet. App. 229 (1994).

There is no question that the veteran's two service-connected 
disabilities result in significant industrial impairment.  
The total service-connected disability rating of 70 percent 
reflects such impairment.  However, the preponderance of the 
evidence is against a finding that he is unable to obtain and 
retain substantially gainful employment due solely to his 
service-connected disabilities.  The evidence does suggest 
that employment involving physical labor is precluded.  
However, the veteran has reported 1 to 2 years of college 
with additional coursework in management.  The record also 
includes reference to his past work experience in a budget 
office.  This suggests that non-physical employment may be 
possible.  The Board also notes that the examiner who 
conducted the December 1999 VA examination offered an opinion 
that the veteran was capable of sedentary employment with 
respect to his service-connected disabilities.  Specifically, 
the examiner indicated that it was his opinion that the 
veteran was capable of performing duties that predominantly 
can be achieved from the sitting position.  This opinion by a 
trained medical professional must be afforded considerable 
weight.  The examiner had the opportunity to not only examine 
the veteran, but review the claims file.  In sum, the Board 
is unable to conclude that a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted at this time.  

Conclusion

In making both determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision then rendered 
herein.



ORDER

Entitlement to a 30 percent rating for the veteran's service-
connected history of comminuted fracture of the right ankle 
with severe degenerative joint disease is warranted, 
effective from May 28, 1999.  To this extent, the appeal is 
granted. 

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is not 
warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

